Citation Nr: 0533323	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected lumbar strain with 
levorotational scoliosis.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected psoriasis.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a thoracic spine strain.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to 
January 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the RO.  

In December 2003 and March 2005, the Board remanded the case 
for further development.  

The Board notes that, in connection with his appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Veterans Law Judge in Winston-Salem, North Carolina.  

He was notified of the time and date of the hearing by mail, 
but he failed to appear without explanation or request for a 
postponement or another hearing.  

When an appellant fails to appear for a scheduled hearing and 
has not requested a postponement, the case will then be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

The veteran is seeking increased initial evaluations for the 
service-connected lumbar strain with levorotational 
scoliosis, currently rated as 10 percent disabling; the 
service-connected psoriasis, currently noncompensably 
disabling; and the service-connected residuals of a thoracic 
spine strain, currently noncompensably disabling.  

In March 2005, the Board remanded this case so that the 
veteran could undergo a VA examination to obtain a clearer 
picture as to the severity of his service-connected 
disabilities.  However, the veteran subsequently failed to 
report for a scheduled VA examination.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2005).  

When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In this case, the Board notes that, prior to the veteran's 
scheduled examination in July 2005, the RO did not advise the 
veteran as to the consequences of failing to report for a 
scheduled VA examination in a claim for an increase.  

The Board notes that the RO did advise the veteran of 38 
C.F.R. § 3.655(b) after he failed to report for the 
examination.  

In view of the foregoing, the Board believes that a remand of 
this case is warranted so that the veteran can be provided 
with the provisions of 38 C.F.R. § 3.655 that are relevant to 
a claim for increase, and he should be provided with another 
opportunity to report for a VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled VA examination.  38 C.F.R. § 
3.655.  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected lumbar strain with 
levorotational scoliosis and his service-
connected residuals of a thoracic spine 
strain.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to spine 
disorders.  

The examiner should indicate whether the 
veteran experiences incapacitating 
episodes (periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician), muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The examiner should indicate 
if there are any associated objective 
neurological abnormalities due to the 
lumbosacral strain.  

The examiner should specify the range of 
motion of the lumbar and thoracic spine, 
including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
specify the functional loss, if any, 
caused by the service-connected 
disabilities.  The examiner should 
indicate if there is functional loss due 
to pain, pain on movement, weakened 
movement, excess fatigability or 
incoordination on movement, and whether 
the pain significantly limits functional 
ability during flare-ups or when the 
lumbar or thoracic spine is used 
repeatedly over time.  If functional loss 
is detected, the examiner should indicate 
what objective evidence supports this 
finding.  The functional loss should be 
expressed in terms of additional range of 
motion loss.  The examiner should also 
indicate if there is any clinical 
evidence to support the veteran's 
subjective complaints.  All tests deemed 
to be necessary by the examiner should be 
conducted.  The examiner should provide 
the complete rationale for all 
conclusions reached.  The report of the 
examination should be associated with the 
veteran's VA claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
psoriasis.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  

The examiner should report whether the 
service-connected skin disorder covers 20 
to 40 percent or more than 40 percent of 
the entire body; or 20 to 40 percent or 
more than 40 percent of exposed areas 
affected.  The examiner should indicate 
whether the skin disorder has required 
constant or near-constant systemic 
therapy during the past 12-month period 
or treatment for a total duration of six 
weeks or more, but not constantly, during 
the past 12-month period.  The examiner 
should provide the complete rationale for 
all conclusions reached.  The report of 
the examination should be associated with 
the veteran's VA claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should then re-adjudicate the claim.  
Then, if any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

